Citation Nr: 0336672	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  01-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
claimed as spondylolisthesis.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  The RO, in pertinent part, declined to reopen 
the veteran's claim of entitlement to service connection for 
a lumbar spine disorder claimed as spondylolisthesis.  

In May 2003, the Board determined that new and material 
evidence had been submitted since the most recent denial and 
the claim was reopened.  In the remand portion of this 
decision, additional evidentiary evidence was requested, to 
include an orthopedic examination.  This requested was 
conducted, the report is of record, and the claim has been 
returned to the Board for further appellate review.  


FINDING OF FACT

The probative, competent medical evidence of record 
establishes that the veteran does not have a lumbar spine 
disability diagnosed as spondylolisthesis related to service 
on any basis.  


CONCLUSION OF LAW

A lumbar spine disorder, which clearly and unmistakably 
preexisted active service, was not aggravated thereby.  
38 U.S.C.A. §§ 1110, 1137, 1153, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was seen at the orthopedic clinic repeatedly for 
back complaints since December 1966.  
An X-ray during the same month revealed a spondylolysis of L5 
with spondylolisthesis which was rather pronounced.  
Otherwise, his disc spaces were well preserved and the other 
visualized pars interarticularis appeared normal.  The 
sacroiliac joints were also normal.  

In March 1967 he presented at a hospital with complaints of 
severe persistent back pain.  He presented a rather detailed 
history of preexisting back problems that were said to have 
started 3 years before service when he injured his back 
lifting.  He indicated that he had been X-rayed by a private 
doctor but had not been given any diagnosis.  He indicated 
that he had considerable pain doing PT exercises and at one 
point had to be helped up and taken to a hospital and was 
restricted for two weeks.  He later completed PT, though he 
continued having pain.  He indicated that he finished Cook's 
school, but still had pain, and had seven visits to the 
hospital for his back.  

He had a full range of motion on examination, though somewhat 
limited in the extreme positions of flexion and extension.  
In general except for some limited flexion, his examination 
was within normal limits.  X ray was noted to reveal a rather 
pronounced and severe second-degree spondylolisthesis.  The 
hospital indicated that conservative treatment had not helped 
and that the possibility of spinal fusion was discussed, but 
he flatly refused to undergo this.  

The treating physician indicated that the veteran's rather 
severe deformity of his back would normally be operated on, 
and should be operated on.  Given his refusal to do this and 
due to his persistent complaints of pain, it was opined that 
he should be released from service as unfit for retention.  
The diagnosis was spondylolisthesis, second degree.  It was 
opined to not be within the line of duty as it had existed 
prior to service.

By rating decision dated in August 1967, the RO denied 
entitlement to service connection for a back disorder.  The 
denial was based on the evidence in the service medical 
records showing that the veteran had a preexisting back 
condition with some exacerbations in service.  The RO 
indicated that there was no superimposed trauma sufficient to 
show aggravation.  The veteran did not appeal this decision.

The veteran attempted to reopen this claim in May 1987.  He 
did not submit any evidence in support of his claim.  In June 
1987 the RO denied his application based on there being a 
lack of new and material evidence.  The veteran did not 
appeal this determination.

Evidence received after June 1987 consists of private medical 
records including those obtained from the Social Security 
Administration showing treatment for head injury residuals, 
following a motorcycle accident causing head and facial 
injuries in May 1991.  These records also show continued 
lumbar spine pathology.  An August 1995 X-ray revealed an 
impression of probable spondylolisthesis at L5-S1 and disc 
disease at L4, age indeterminate.  

A computerized tomography (CT) scan also from August 1995 
reveals an impression of vacuum disc phenomenon at L4-5 and 
L5-S1; predominantly left sided disc herniation at L5-S1, 
with narrowing of the neural foramina with right neural 
foramina at L5-S1 affected to a lesser degree, and diffuse 
disc bulges at L3-4 and L4-5.  

An April 1997 magnetic resonance imaging (MRI) revealed an 
impression of degenerative changes present throughout the 
lumbar spine but most significant at L4 through S1.  Along 
with the intervertebral disc space narrowing and disc 
desiccation were small disc annulus bulges present.  

A March 2000 orthopedic examination report shows that the 
veteran was seen for complaints of back pain and gave a 
history of having no back trouble prior to entering the 
service in 1966.  He indicated that his military training 
included doing a lot of crawling on his belly and going over 
obstacles.  These activities were said to cause 
hyperextension of his back and he was treated repeatedly in-
service for back pain.  He indicated that he was discharged 
from active duty due to his back.  He now complained of 
persistent low back pain with associated left leg pain.  
Findings on examination disclosed a very flat lumbar lordosis 
and listing slightly to the right.  

He had some tenderness on deep palpation over the lumbosacral 
junction, and limited range of motion.  Radiographic studies 
from within the past decade were reviewed and noted to show a 
grade I, L5-S1 spondylosis and signs of significant disc 
degeneration particularly at L4-5 and L5-S1.  

The physician in this March 2000 treatment record commented 
that given the veteran's history, it appeared he had an 
asymptomatic spondylolisthesis prior to service, and that the 
training he underwent which involved crawling was one that is 
not well tolerated by people with this condition.  The 
physician opined that this was probably responsible for 
rendering the spondylolisthesis symptomatic.  Ever since, he 
had not been able to control his back pain.  The veteran's 
current symptoms were believed by this doctor to be 
attributable to service.  

The Board determined in a May 2003 decision that evidence 
submitted since the RO's June 1987 determination was new and 
material and so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
veteran's claim for a lumbar spine disorder claimed as 
spondylolisthesis was reopened.  

In the remand portion of the May 2003 decision, the Board 
requested that an orthopedic examination be conducted and 
that the examiner address the issues of whether the veteran 
had a current back disability, and, if so, whether it was at 
least as likely as not that any currently identified back 
disability was related to the back problems shown to have 
been treated during the veteran's period of military service, 
and if existing prior to service whether the disorder was 
aggravated beyond natural progression.  

The requested examination was conducted in July 2003.  At 
that time, the veteran complained of low back pain of many 
years.  The examiner noted that the veteran's medical records 
indicated that he had complained of low back pain 3 months 
prior to enlisting in military service.  It was not known 
whether the veteran reported this at the time of his 
induction.  He served in the military for approximately 10 
months, apparently being discharged because of continuing 
complaints of low back pain and an established diagnosis of 
spondylolisthesis at L5.  His records indicated that he was 
seen in December 1966 at which time spondylolisthesis at L5 
was diagnosed.  The examined noted that this indicated a 
matter of slip between the body of L5 and the first sacral 
vertebra.  There was indication, however, at that point that 
he had acknowledged preexisting low back pain prior to 
entering the service.  At one point he was referred for 
spinal fusion, but he refused.  He had some exacerbation of 
discomfort when he was in the military, however, the examiner 
opined that it did not appear to have resulted in 
aggravation.  

The examination report also reflects that following release 
from service, the appellant worked setting up fences.  He 
then worked for 13 years in a warehouse for a hardware 
company unloading trucks.  The veteran stopped working in 
1998 because of an increase in back pain.  There was 
indication that he had injured his lower back in 1996 while 
at work.  It was also noted that his history included a 
motorcycle accident in 1991, with some indication that he had 
memory problems after that.  

The examination report reflects that the veteran's complaints 
were primarily of pain in the lower back, radiating into the 
buttocks.  There was some numbness in the heels and toes at 
night.  The veteran stated that he walked with a limp, 
primarily on the left side.  He presented for this exam 
walking with the use of a cane, with a rather awkward gait.  

On physical examination, in a standing position, the pelvis 
tilted to the right side.  There was a 5/8 inch leg length 
discrepancy on the right side.  Atrophy was found in the 
calves.  The dorsalis pedis and posterior tibial artery 
pulsations were felt bilaterally.  There were some mild 
varicosities in both legs.  Reflexes were found to be active 
and symmetrical.  There was some tightness of the musculature 
in the lower back and a mild step-off deformity at the level 
of L5 spinous process.  Straight leg raising was positive for 
back pain, which would indicate significant hamstring 
tightness.  Muscle strength was intact in both lower 
extremities.  

X-rays showed the presence of spondylolisthesis at L5 and 
some degenerative disc disease at L4-L5 and L5-S1 levels.  
The VA examiner diagnosed spondylolysis and 
spondylolisthesis, L5, without active radiculopathy, but with 
transient sensory neuropathy.  

The VA examiner also stated that there was no indication in 
the medical records that the veteran's back problem was 
actually aggravated while in the military , although he did 
experience some back pain during strenuous activities while 
in the military.  He stated that this, however, did not 
account for an actual aggravation o the preexisting 
spondylolisthesis.  The further stated that of note was the 
fact that the veteran worked at physical jobs after service.  
The examiner also pointed out that the veteran injured his 
back in 1996, which likely led to his retirement.  The VA 
examiner opined that the previous opinions in support of the 
veteran's claim were based more on speculation than on 
factual information.  


Criteria

General Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2003).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  Active duty 
for training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  Members of the 
National Guard of the United States and Air National Guard of 
the United States are included as Reserves.  38 C.F.R. 
§§ 3.6(c)(1), 3.7(m).

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  
Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a); see also Paulson v. Brown, 7 Vet. App. 466, 468 
(1995); Crowe v. Brown, 7 Vet. App. 238, 247 (1994).

For veterans of wartime service and for peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  Due 
regard will be given the places, types, and circumstances of 
service and particular consideration will be accorded combat 
duty and other hardships of service.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service. See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Davis (John 
F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); Hunt, 
1 Vet. App. at 296-97.

The U. S. Court of Appeals for the Federal Circuit (CAFC) has 
held that section 3.306(b)(2) provides only a rebuttable 
presumption of aggravation, and does not irrebuttably 
establish service connection, or even aggravation, for non-
combat veterans.  See Jenson v. Brown, 19 F.3d 1413, 1416-
1417 (Fed. Cir. 1994).




The development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy or following a status as a prisoner of 
war, however, will establish aggravation of a disability.  38 
C.F.R. § 3.306(b)(2).

Under the plain language of this provision, aggravation may 
be established both by "symptoms indicative of a temporary 
increase in the severity of a preexisting condition as well 
as those indicative of a more permanent change in condition."  
Jenson, 19 F.3d at 1416; Davis (John F.), 276 F.3d at 1346.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  38 
U.S.C.A. § 1132.  

The presumption of sound condition provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
those defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  

This presumption exists only when there has been an induction 
examination in which the later-complained-of disability was 
not detected.  The term "noted" denotes only such conditions 
as are recorded in examination reports.  A reported history 
of pre-service existence of conditions recorded at the time 
of examination does not constitute a notation of such 
conditions.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).

The presumption of soundness is inapplicable, however, where 
the determinative issue is not inservice incurrence of an 
injury or disease, but a causal relationship between that 
injury or disease and the veteran's current disability.  Winn 
v. Brown, 8 Vet. App. 510 (1996).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Notify and to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claim on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the claimed disorder at issue, thereby precluding a need 
for additional medical file opinion.

Additionally, in an July 2001 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits he wanted, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

In the Board's May 2003 decision in which the veteran's claim 
was reopened and remanded for additional development, 
reference was made to the provisions of the VCAA of 2000.  In 
the remand portion of the decision, it was noted that 
consideration of the VCAA of 2000 resulted in an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure was necessary 
to make a decision on a claim.  Thus, such an exam and 
opinion were requested and obtained and made a part of the 
record.  

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  

For instance, he has been afforded the opportunity to present 
information and arguments in favor of his claim, and he has 
in fact done so to include presenting oral testimony.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his claim.  
In particular, through issuance of the January 2001 rating 
decision, the May 2001 statement of the case (SOC), the July 
2001 letter, and the January 2002 supplemental statement of 
the case (SSOC), and the October 2003 SSOC, he has been given 
notice of the requirements for service connection.  The RO 
also provided the veteran with the reasons his claim could 
not be granted based upon the evidence of record.  As noted 
above, the RO has notified the veteran of the VCAA, with 
notification resulting in additional evidence.

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the VCAA was fully considered and 
applied.


Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The current disability requirement has been satisfied, as the 
veteran has been diagnosed with a lumbar spine disorder.  
However, there are opinions or record, that are for and 
against the veteran's claim.  

The Board finds the VA examiner's opinion more probative than 
the private physicians' opinions in that his review included 
review of the entire claims file, to include the 
contemporaneous records from the veteran's military service 
in which a Medical Board determined that there was no 
aggravation of the veteran's preexisting back disorder.  
Additionally, the VA examiner also noted that there was an 
intercurring back injury in the mid 1990s.  This supports his 
opinion that there was no aggravation of the preexisting back 
disability as the record is devoid of treatment of 
postservice back complaints until after this injury had 
occurred.  While the VA physician was aware of the private 
physicians' contradictory opinions, it was noted by the VA 
examiner that their opinions were speculative and not based 
on the factual information as presented in the claims file.  

As noted above, the only competent evidence on file 
addressing the issue of aggravation is not in favor of the 
appellant's claim, and there is no clear and unmistakable 
evidence showing that lumbar spine disability did undergo an 
increase in severity.  Thus, the Board finds that the claim 
of service connection based on aggravation must be denied.  
38 C.F.R. § 3.306(b) (2003).

The veteran, as a lay person without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).


ORDER

Entitlement to service connection for a lumbar spine disorder 
claimed as spondylolisthesis is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



